Citation Nr: 0844152	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  01-07 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the character of the veteran's discharge from 
military service is a bar to VA benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
December 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in May 2005 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After the claim was certified to the Board, the veteran sent 
evidence directly to the Board.  The Board sent the veteran a 
letter in which it asked whether he would like to waive his 
right to RO consideration of the new evidence.  In a November 
2008 response, the veteran elected not to waive his right to 
RO consideration of the new evidence; and he requested that 
the case be sent to the RO for review.

The veteran also requested a videoconference hearing before 
the Board.  However, the veteran has already testified at a 
Board hearing in March 2003.

In the absence of an RO waiver, and in conjunction with the 
veteran's own request, the case must be remanded. 

Accordingly, the case is REMANDED for the following actions:

The RO should review the  claims file, to 
specifically include the additional 
evidence submitted by the veteran.  After 
completing any additional development 
deemed necessary, the RO should 
readjudicate the veteran's claim based on 
the expanded record.  The veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



